Citation Nr: 0843118	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-28 112	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for major depressive 
disorder as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2004 to 
October 2005 and died in September 2008.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which, in pertinent part, denied entitlement to service 
connection for hepatitis C and depression.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 2004 to October 2005. 

2.  On October 30, 2008, the Board was notified by the 
veteran's representative, Paralyzed Veterans of America 
(PVA), that the veteran died in September 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
K. L. Wallin
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


